Citation Nr: 1811921	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1969.  He died on March [REDACTED], 1976.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

 3. The Veteran died in March 1976; the immediate cause of death was gunshot wound to the head.  

4. Although the Veteran was not service-connected for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), at the time of his death, the record shows that he had in-country service in the Republic of Vietnam during the Vietnam Era and that he had experienced depression and anxiety, nightmares, and irritability related to his service in Vietnam, following his separation from service.

5.  The Veteran's acquired psychiatric disorder contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

A disability incurred in service contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C. §§ 1101, 1110, 1310, 5107; 38 C.F.R. §§ 3.303,  3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board observes that the undersigned VLJ, who conducted the appellant's September 2017 hearing, explained the concept of a claim for service connection for the cause of the Veteran's death, as well as explained the evaluation process.  

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5 (2017). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that, the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  Likewise, the Veteran's DD Form 214s reflect that the Veteran's military occupational specialty was a lineman; no combat decorations were noted.  Nevertheless, the combat provisions of 38 U.S.C. § 1154 (West 2014) are potentially applicable.  In this regard, the Board observes that the appellant alleges that the Veteran's acquired psychiatric disorder is due to the Veteran's experiences while serving in Vietnam, and that his death due to a gunshot wound to the head was due to the Veteran's acquired psychiatric disorder.  

The Board notes that the medical evidence is in question as to whether the Veteran met the criteria for a diagnosis of PTSD.  The Veteran's sister and the appellant indicate that a diagnosis of PTSD was suggested by his symptomatology; however, no such diagnosis is of record.  Likewise, the Board acknowledges that there are no treatment records associated with the claims file; the Veteran reportedly did not seek treatment for his psychiatric symptomatology during his lifetime.  

Nonetheless, on the issue of whether the Veteran's death due to a gunshot wound to the head is related to service, in particular his service in Vietnam and any combat exposure therein, the evidence is in equipoise.  See Combee, supra.  On the one hand, the Appellant and the Veteran's sister indicated that the Veteran experienced depression, anxiety, nightmares, and irritability after his service, and noted that such symptomatology was indicative of PTSD, but that no such diagnosis was widely known at the time of the Veteran's death in 1976.  The Appellant and the Veteran's sister opined that the Veteran's experiences in Vietnam likely caused the Veteran's psychiatric symptomatology.  Both the Appellant and the Veteran's sister credibly stated that the Veteran's behavior was changed by his Vietnam experience, and that the Veteran's symptoms began after his service; to this point, the Board observes that the Veteran's bouts of depression, irritability, and sleep impairment occurred in relation to painful memories and/or nightmares of his service in Vietnam.  The Appellant and the Veteran's sister also opined that the Veteran's undiagnosed psychiatric disorder, in turn, likely caused the Veteran to take his own life via a gunshot wound to the head.  

This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding the issue of whether the Veteran had a psychiatric disorder which was causally related to the Veteran's service in Vietnam, and in turn, whether the Veteran's psychiatric disorder materially contributed to the Veteran's death due to a self-inflicted gunshot wound to the head.  Consequently, service connection for the cause of the Veteran's death is warranted.



ORDER

Service connection for the cause of the Veteran's death is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


